Title: From James Madison to John Carroll, 20 November 1806
From: Madison, James
To: Carroll, John



Right Reverend Sir,
Department of State November 20th. 1806

I have had the honor to receive and lay before the President your letter of the 17th. inst; inclosing a duplicate of the Commission which places under your care the Roman Catholic Church at New Orleans, and requesting the sentiments of the Executive on certain discretionary points affecting the selection of the functionaries to be named by you.
The delicacy towards the public authority and the laudable object which led to the enquiries you are pleased to make, are appreciated by the President in the manner which they so justly merit.  But as the case is entirely ecclesiastical, it is deemed most congenial with the scrupulous policy of the Constitution in guarding against a political interference with religious affairs, to decline the explanations which you have thought might enable you to accommodate the better, the execution of your trust, to the public advantage.  I have the pleasure Sir, to add, that if that consideration had less influence, the President would find a motive to the same determination, in his perfect confidence in the purity of your views, and in the patriotism which will guide you, in the selection of ecclesiastical individuals, to such as combine with their professional merits, a due attachment to the independence, the Constitution and the prosperity of the United States.
I inclose the document which you requested might be returned, and pray you to accept assurances of the perfect respect and Esteem with which, I remain, your most Obt Sert

James Madison

